DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that the cited prior arts “fail to disclose or suggest "the PVOH has a degree of hydrolysis of 60-95%" as recited in Claim 1 … Johnson only teaches the use of plasticizers for highly hydrolysed polyvinyl alcohol with a degree of hydrolysis greater than 98%” (Remarks Pg. 6)
Examiner agrees in part, however does not find this persuasive to patentability for two reasons:
First, the upper bound of the claimed range, 95%, is quite close to the lower bound of Johnson, 98%. “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (MPEP 2144.05). The question of closeness or potential overlap is exacerbated by the fact that measurements of the degree of hydrolysis has an amount of uncertainty.
Second, even if 95% and 98% were not considered close per MPEP 2144.05, since Johnson teaches that the plasticizer provides improved processing properties. In particular, “crystalline domains of the polymer are broken down by the processing aid and plasticizer” [P0130]. A person of ordinary skill in the art would find this obvious to use in other PVOH polymers in order to increase the rate of degradation of the polymer by decreasing crystallinity1.
In particular, since PVOH is used in FDM 3d printing as a water degradable support (e.g., shown in the figures of Foundry), a person of skill would be motivated to modify the PVOH of Foundry with the plasticizer of Johnson in order to accelerate support removal.
A person of skill in the art would have known that reducing crystallinity improved dissolution of the polymer as evidenced by Duffield (“crystalline polymer materials have longer dissolution times compared to their amorphous equivalents” [P0012]).

    PNG
    media_image1.png
    750
    3002
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-10, 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foundry (NPL 2013) in view of Johnson (US 20170081442 A1) as evidenced by Duffield (US 20070079454 A1).
In reference to claim 1-2, 14, 17, Foundry discloses a process of manufacturing a three-dimensional object, comprising:
depositing and solidifying a molten thermoplastic polymer on a support structure to form a three-dimensional preform, 
wherein the support structure consists of a polyvinyl alcohol (PVOH) (“FDM printers which have two nozzles can print in PVA [PVOH] and usually ABS simultaneously. When the print is done the model can be submerged in water. The PVA will dissolve leaving the ABS portion of the model intact. The advantages are the ability to print models with overhangs.” Foundry provides photos of an example, shown below, annotated, showing the as printing article, soaking in water, and the finished example article with the support removed.)

    PNG
    media_image1.png
    750
    3002
    media_image1.png
    Greyscale

	Foundry does not disclose that the PVOH comprises a plasticizers and is silent regarding a degree of hydrolysis of the PVOH.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, PVOH processing, Johnson discloses that known plasticizers are of limited value in processing PVOH (P0004) and therefore suggests using improved compounding of PVOH comprising:
a mixture of polyvinyl alcohol (PVOH) and at least one plasticizer according to formula II or III, and optionally an additional plasticizer that is chemically distinct from the plasticizers according to formulae II and III:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein the at least one plasticizer according to formula II or III is present in an amount of no greater than 20% by weight relative to a total weight of the PVOH; and
wherein the plasticizer is at least one selected from the group consisting of di(trimethylolpropane ), dipentaerythritol and tripentaerythritol (See Examples 3-4 [0158-0159] and Claim 4, which teaches the improved PVOH is prepared by mixing PVOH with plasticizers including “dipentaerythritol” [0019 and Claim 4] which range from 6-15% [Claim 15]
and, “mixture of pentaerythritol and dipentaerythritol may be employed” [0025]).
Johnson specifically teaches using PVOH with a degree of hydrolysis of 98% with the plasticizers. The upper bound of the claimed range, 95%, is quite close to the lower bound of Johnson, 98%. “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (MPEP 2144.05). The question of closeness or potential overlap is exacerbated by the fact that measurement of degree of hydrolysis is usually indirectly measured with an amount of uncertainty (i.e., viscosity → lookup table → hydrolysis). 
Furthermore, Johnson teaches that “Polyvinyl alcohol having a low degree (LD) of hydrolysis, 88% and below, is widely used in industry.” [P0002]. Thus, the PVOH of Foundry would be obvious to be have a degree of hydrolysis of 88%.
Johnson specifically teaches that “crystalline domains of the polymer are broken down by the processing aid and plasticizer” [P0130]. A person of ordinary skill in the art would find this recognize that this would be useful in other PVOH polymers in order to increase the rate of degradation of the polymer by decreasing crystallinity.
In other words, Johnson teaches an additive (plasticizer) for a polymer (PVOH) that allows the polymer to be processed more efficiently [P0004-0005] by reducing the crystallinity of the polymer [P0130].
A person of skill in the art would know that reducing crystallinity increases the water solubility rate. Since PVOH is used in FDM 3d printing as a water degradable support (e.g., shown in the figures of Foundry), a person of skill in the art would be motivated to modify the PVOH of Foundry with the plasticizer of Johnson in order to accelerate support removal. 
A person of skill in the art would have known that reducing crystallinity improved dissolution of the polymer as evidenced by Duffield (“crystalline polymer materials have longer dissolution times compared to their amorphous equivalents” [P0012]) 2.
The combination would be achievable by using Johnson’s improved PVOH as the PVOH in Foundry’s printing process or using Johnson’s plasticizer to modify the PVOH of Foundry in Foundry’s printing process.
Johnson discloses the plasticizer modified PVOH is for forming pellets in a suitable physical form for processing into film or other extruded products. Thus, a person would find that the Johnson plasticizer was suitable for filament deposition 3d printing such as taught by Foundry.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the process such that the PVOH comprised the plasticizers as claimed wherein the PVOH has a degree of hydrolysis of 60-95%.
A person having ordinary skill in the art would have been specifically motivated to use the Johnson plasticizer to modify PVOH because Foundry requires PVOH to dissolve and the plasticizer of Johnson would improve the dissolvability of PVOH; and in order to combine prior art elements according to known methods to yield predictable results.
	In reference to claim 3 and 5, the combination discloses the process as in claim 1.
Johnson further discloses wherein the polyvinyl alcohol (PVOH) has a vinyl acetate content of at least 10 mol% (“80% hydrolysed polyvinyl acetate, which is clearly a polyvinyl alcohol co-polymer, can be more readily extruded or converted into film by blow moulding than highly hydrolysed polyvinyl alcohol” [0003])
	In reference to claim 4, the combination discloses the process as in claim 1.
Johnson further discloses wherein the wherein the polyvinyl alcohol (PVOH) has a degree of polymerization of 200 to 3000 (]Claim 14])
	In reference to claim 6, 7, the combination discloses the process as in claim 1.
Foundry further discloses the support structure is dissolved in water (annotated images, below).
    PNG
    media_image1.png
    750
    3002
    media_image1.png
    Greyscale

	In reference to claim 8, the combination discloses the process as in claim 1.
Johnson further discloses wherein the molten polyvinyl alcohol (PVOH) is deposited at a temperature of at least 170°C (“extrusion temperature profile settings were Zone 0, Ambient; Zone 1, 20; Zone 2, 40; Zone 3, 80; Zone 4, 90; Zone 5, 150; Zone 6; 200, Zone 7, 200; Zone 8, 200; Zone 9, 200; Zone 10, 200; Zone 11, 200° C., along the barrel of the extruder. “ [Example 3-4]).
	In reference to claim 9 and 10, the combination discloses the process as in claim 1.
Foundry further discloses the thermoplastic is ABS (“print in PVA and usually ABS”). The printing temperature of ABS is at least 140C.
	In reference to claim 12-13, the combination discloses the process as in claim 1.
Johnson teaches that “wherein the plasticiser is selected from a group consisting of: polyhydric alcohols, polyethylene glycols, glycerol, diols or triols, for example, propylene glycol, ethylene glycol, polyethylene glycol, glycerol, mannitol, erythritol, pentaerythritol, sorbitol, dipentaerythritol, trimethylolpropane and mixtures thereof” (Claim 4) which includes a mixture of trimethylolpropane and dipentaerythritol.
In reference to claim 15-16, the combination discloses the process as in claim 1.
Johnson further discloses wherein the at least one plasticizer according to formula II or III is present in an amount of no greater than 5 or 10% by weight relative to a total weight of the PVOH (Claim 15 in view of claim 4. Claim 15 suggests the plasticizer exists at 6% but claim 4 teaches that the plasticized can be mixture of plasticizers. It would be obvious to use a mixture such that each component would be less than 5%.)
	In reference to claim 18-21, the combination discloses the process as in claim 1.
The cited prior art does not specifically disclose that the structure has the claimed property. However, the cited prior art teaches an identical or substantially identical structure as claimed. Therefore, the property is presumed to be inherent to the cited prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As a real world analog: Resorbable sutures are made of PLGA, a copolymer of PLA and PGA. Individually PLA and PGA each have slow solubility kinetics because they are highly crystalline. By forming a copolymer, however, the polymer chains do not pack as tightly and are less crystalline allowing faster degradation. 
        
        See “For example, the rate at which a highly crystalline lactic acid polymer degrades is typically about two to three times longer than the rate at which an amorphous lactic acid polymer degrades.” at [P0054] of US 20020123546 A1
        
        Similarly, a person of ordinary skill in the art of forming soluble supports for FDM 3D printing would have known that reducing crystallinity of the polymer would increase dissolution.
        
        
        
        2 As a real world analog: Resorbable sutures are made of PLGA, a copolymer of PLA and PGA. Individually PLA and PGA each have slow degradation kinetics because they are highly crystalline. By forming a copolymer, however, the polymer chains do not pack as tightly and are less crystalline allowing faster degradation. 
        
        E.g., “For example, the rate at which a highly crystalline lactic acid polymer degrades is typically about two to three times longer than the rate at which an amorphous lactic acid polymer degrades.” at [P0054] of US 20020123546 A1
        
        Similarly, a person of ordinary skill in the art of forming soluble supports for FDM 3D printing would have known that reducing crystallinity of the polymer would increase the dissolution rate.